                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


REY J. SOTO-LOPEZ,
               Plaintiff,
vs.
EILEEN FARRAR, et al.
                                                  Case No. 3:21-cv-00061-JMK
               Defendants.



                                 ORDER OF DISMISSAL

               Rey    J.    Soto-Lopez, 1   representing    himself    from    Anchorage

Correctional Complex West, filed a Civil Rights Complaint under 42 U.S.C. § 1983,

a Prisoner’s Application to Waive Prepayment of the Filing Fee under 28 U.S.C.

§ 1915, and a Motion for Appointment of Counsel. 2 As Defendants, Mr. Soto-

Lopez names Parole/Probation Officer Eileen Farrar; Alaska State Trooper Trevor

Howard; and ASAP Towing, Inc., driver Ira Beck. 3 Mr. Soto-Lopez claims that he

was granted discretionary parole after serving 17½ years for a state murder

conviction, but that the State filed a petition to revoke his parole 23 months later




       1
         plaintiff is known by the surname Soto as well as Soto-Lopez, and other courts’
records refer to plaintiff by the surname “Soto.” Here, the Court refers to Plaintiff by the
last name on his complaint, “Soto-Lopez,” unless quoted from elsewhere.
       2
         Dockets 1; 3; 4; 5.
       3
           Docket 1 at 1–2; Docket 1-1 at 2–3.
as a result of the unconstitutional actions of the Defendants after he was stopped

for speeding by an Alaska State Trooper. 4

                The Court takes judicial notice 5 that Mr. Soto-Lopez’s parole has been

revoked, his criminal case is closed, and that he has filed a state petition for post-

conviction relief. 6

                For relief in this case, Mr. Soto-Lopez seeks declaratory judgments

stating that Defendants violated Mr. Soto-Lopez’s constitutional rights, and to

“remove all allegations from Soto’s file regarding this incident[;]” an injunction

stopping “unconstitutional searches of parolees without any probable cause or

reasonable suspicion[;]” and an award of compensatory damages for a plethora of

losses. 7



       4
            Docket 1-1 at 4–11.
       5
         Judicial notice is the “court’s acceptance, for purposes of convenience and
without requiring a party’s proof, of a well-known and indisputable fact; the court’s power
to accept such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Foster Poultry
Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F. Supp. 2d 983, 990 (E.D. Cal. 2012)
(“Courts routinely take judicial notice of publicly available records . . . from other court
proceedings.”) (citing Engine Mfrs. Ass’n v. South Coast Air Quality Management Dist.,
498 F.3d 1031, 1039 n. 2 (9th Cir. 2007) (additional citation omitted)); Fed. R. Evid. 201.
       6
        See https://records.courts.alaska.gov/eaccess/search, State of Alaska v. Rey J.
Soto, Alaska Superior Court Case No. 1JU-00-00106CR (found guilty of 2nd degree
murder and 1st degree assault, 3/9/01), affirmed, Soto v. State, No. A-7993, 2002 WL
73626 (Alaska App. Jan. 23, 2002) (unpublished); petition to revoke probation in 1JU-00-
00106CR, 4/2/19, and probation revoked 10/15/20; In the Matter of Rey J. Soto, 1JU-20-
00603CI (4/1/20 application for post-conviction relief from 1JU-00-00106); see also State
of Alaska v. Rey Joel Soto Lopez, 3KN-19-00818MO (speeding, 3/24/19; default
judgment, 8/14/19).
       7
           Docket 1-1 at 11–12.

Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 2 of 7
                               SCREENING REQUIREMENT

                Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner who seeks to waive prepayment of

the filing fee. In this screening, the Court shall dismiss the case if it determines

that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be
                        granted; or

                (iii)   seeks monetary relief against a defendant who is
                        immune from such relief. 8

                To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 9 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 10 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the




       8
            28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
       9
         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that are submitted with and attached to the Complaint.” United States v. Corinthian
Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th
Cir. 2001)).
       10
         See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman,
773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).

Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 3 of 7
court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 11

                                      DISCUSSION

               “Title 42 U.S.C. § 1983, provides a remedy for deprivations of rights

secured by the Constitution and laws of the United States when that deprivation

takes place ‘under color of any [law] . . . of any State or Territory. . . .’”12 This

federal statute “is not itself a source of substantive rights,” but provides “a method

for vindicating rights [found] elsewhere.” 13 Under § 1983, a plaintiff must “plead

that (1) the defendants acting under color of state law (2) deprived plaintiffs of

rights secured by the Constitution or federal statutes.” 14

               However, a prisoner may not initially bring a claim that collaterally

attacks his state court conviction or sentence under 42 U.S.C. § 1983. Where a

§ 1983 action alleges constitutional violations that would necessarily question or



       11
          See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing
Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
       12
            Lugar v. Edmondson Oil, Co., 457 U.S. 922, 924 (1982) (citing § 1983); see
also U.S. Const. amend. XIV (“No State shall make or enforce any law which shall abridge
the privileges or immunities of citizens of the United States; nor shall any State deprive
any person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”).
       13
         Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan,
443 U.S. 137, 144 n.3 (1979)).
       14
            Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).

Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 4 of 7
concern the validity of a state court conviction or sentence, the prisoner must

establish that the underlying sentence or conviction has been “reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” 15 This rule applies regardless of whether the

prisoner seeks damages or injunctive relief, or who the target of the suit is, 16 “if

success in that action would necessarily demonstrate the invalidity of confinement

or its duration.” 17

               Because Mr. Soto-Lopez challenges his confinement, Heck v.

Humphrey bars his claims for relief. This Court may only address Mr. Soto-Lopez’s

claim that his parole was revoked through the violation of his constitutional rights,

after a successful court challenge to his parole revocation.

               To challenge a conviction or sentence, or both, in federal court, one

may file a habeas petition under 28 U.S.C. § 2254. But first, a petitioner must

either (A) exhaust “the remedies available in the courts of the State” or (B) show

“there is an absence of available State corrective process; or circumstances exist


       15
            Heck v. Humphrey, 512 U.S. 477, 487 (1994).
       16
          The State of Alaska, for instance, is immune from relief from suits under § 1983.
See Northern Ins. Co. of New York v. Chatham County, Ga., 547 U.S. 189, 193 (2006)
(“States and arms of the State possess immunity from suits authorized by federal law.”).
However, regardless of anyone Mr. Soto-Lopez were to name as a defendant, this case
must be dismissed, because neither his conviction or his sentence has been invalidated.
       17
            Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).

Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 5 of 7
that render such process ineffective to protect the rights of the applicant.” 18 To

satisfy the “fairly present” requirement, the petitioner actually must present his or

her federal claim to “each appropriate state court (including a state supreme court

with powers of discretionary review),” so that each court is alerted to the federal

nature of the claim. 19 In Alaska, this means that a claim must first be presented to

the Alaska Superior Court. If the petitioner disagrees with that result, the claim

should be raised to the Alaska Court of Appeals, and if the petitioner disagrees

with that result, the claim should be raised in a petition for hearing to the Alaska

Supreme Court. A federal court may not entertain a habeas petition unless the

petitioner has exhausted all available and adequate state court remedies for every

claim in the petition. 20 Mr. Soto-Lopez has only begun to exhaust his state court

remedies with his 2020 state post-conviction petition. 21

               Therefore, IT IS HEREBY ORDERED:

               1.     This case is DISMISSED for failure to state a claim under §

                      1915(e)(2)(B). 22


       18
            28 U.S.C. § 2254(b)(1).
       19
         Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing Duncan v. Henry, 513 U.S.
364, 365–66 (1995) (per curiam)).
       20
            Rose v. Lundy, 455 U.S. 509, 510 (1982).
       21
          See In the Matter of Rey J. Soto, 1JU-20-00603CI (4/1/20 application for post-
conviction relief from 1JU-00-00106).
       22
          28 U.S.C. § 1915(g) prohibits a prisoner who files more than three actions or
appeals in any federal court in the United States which are dismissed as frivolous or
malicious or for failure to state a claim upon which relief may be granted, from bringing

Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 6 of 7
              2.     All outstanding motions are DENIED as moot.

              3.     Judgment shall be entered accordingly.

              Dated at Anchorage, Alaska this 30th day of April, 2021.

                                                  /s/ Joshua M. Kindred
                                                  JOSHUA M. KINDRED
                                                  UNITED STATES DISTRICT JUDGE




any other actions without prepayment of fees unless the prisoner can demonstrate that
he or she is in “imminent danger of serious physical injury. After three strikes, Mr. Soto-
Lopez will be unable to file lawsuits under in forma pauperis status, unless he
demonstrates “imminent danger of serious physical injury.” This dismissal does not
constitute a strike under § 1915(g). See Washington v. L.A. Sheriff’s Dept., 833 F.3d
1048, 1057 (9th Cir. 2016).


Case 3:21-cv-00061-JMK, Soto-Lopez v. Farrar, et al.
Order of Dismissal
Page 7 of 7
